Citation Nr: 0904185	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to death pension benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1970, the 
pertinent specifics of which will be addressed below.  He 
died in February 2001.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX. 

In July 2006, the Board denied entitlement to accrued 
benefits and remanded the remaining issues shown on the front 
page of this decision.

With regard to issue #1, the appellant's most recent 
Substantive Appeal, a VA Form 9 dated in December 2007, 
indicated that "culpability", e.g., substantive merits with 
regard to issues ## 2 and 3, should be the determiner of 
validity in her case, rather than her income.  That statement 
does not fully satisfy the legal criteria for withdrawal of 
her appeal on issue #1, and notwithstanding that the element 
of "income" is a pivotal regulatory feature relating to 
that issue, the Board considers that issue to remain on 
appeal.  

After the case was returned to the Board following the 2006 
remand action, it was sent for an independent medical expert 
opinion on the pending issues.  That opinion has been 
received, and the appellant has had the opportunity to 
respond.  The issues are now before the Board for final 
appellate review.




FINDINGS OF FACT

1.  The veteran had qualifying wartime service; however, the 
appellant's income is excessive for purposes of entitlement 
to nonservice-connected death pension.

2.  At the time of the veteran's death, service connection 
was in effect for no disabilities. 

2.  The veteran's death certificate indicates that he died on 
February [redacted], 2001 due to metastatic cancer of the colon of 
more of less one year duration; an autopsy was not performed.   
.

3.  Colon cancer is not shown by competent medical evidence 
or opinion, nor may it be otherwise presumed, to be due to 
service.

4.  Regardless of the etiology of his diabetes mellitus, 
there is no competent medical evidence or opinion that his 
diabetes played any significant role of any kind in his 
death.

5.  No competent and probative medical evidence or credible 
opinion has been submitted or identified to demonstrate that 
the veteran's death was related to his military service.

6.  No competent and probative medical evidence or credible 
opinion has been submitted or identified to demonstrate that 
service-connected disabilities contributed to, aided, or lent 
assistance to producing the veteran's death, or made him less 
capable of resisting his terminal disease. 

7.  It is not shown that any thing including testing, or 
absence thereof, at a VA medical facility resulted in 
disability causing or contributing to death as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part, or was 
an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for an award of VA death pension benefits 
have not been met.  38 U.S.C.A. §§ 1503, 1541, 1542, 1543, 
5103A (West 2007); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.272-3.277 
(2007).

2.  The cause of the veteran's death was not related to, 
contributed to, or otherwise lent assistance to by any injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 
1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303(a)(c), 
3.307, 3.309, 3.310, 3.312 (2008).

3.  The criteria for establishing entitlement to service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.361, 17.32 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of the information, 
to include any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2008).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The appellant filed her claim for benefits soon after the 
veteran's death.  Since being certified on appeal, the case 
has been remanded for development to include medical expert 
opinions.  All available private medical records and an 
opinion have been added to the claims file, and she has 
indicated that she has nothing further to submit.  An SOC and 
SSOCs were issued, in which the requirements to support the 
claim were discussed at length.  In the aggregate, the Board 
finds that the RO has satisfied the duty to notify and assist 
under the VCAA.  

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  She was advised of her 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  She has submitted additional 
information, and has indicated that she has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of the current appeal, nor has she suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as effective date, the Board notes 
that such information was provided to the appellant, and, 
given the nature of the conclusion herein, any presumption of 
error as to VCAA notice has either been rebutted or is moot 
in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

With regard to all three remaining pending claims, the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, but there is no requirement that 
every item of evidence submitted by the appellant or obtained 
on his behalf be discussed in detail.  All the evidence of 
record has been reviewed, and pertinent evidence will be 
delineated herein.  However, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Death pension
Criteria, Factual Background and Analysis

Death pension is a benefit payable by VA to a veteran's 
surviving spouse because of the veteran's nonservice-
connected death, subject to the surviving spouse's annual 
income.  See 38 U.S.C.A. §§ 101, 1541 (West 2002 & Supp, 
2007); 38 C.F.R. § 3.3 (2007).

Specifically, VA law provides for pension payments for the 
surviving spouse, provided that (1) the veteran had the 
requisite wartime service, and (2) the surviving spouse's 
income is less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3(b), 3.23.  

Pursuant to 38 C.F.R. § 3.2(f), in regard to the Vietnam War, 
the period beginning on February 28, 1961 and ending on May 
7, 1975, inclusive, is the established period of war in the 
case of a veteran who served in the Republic of Vietnam 
during that period.  The period beginning August 5, 1964 and 
ending on May 7, 1975, inclusive, is the established period 
of war in all other cases.

The veteran had active military service from May 1964 to May 
1970 and thus, whether he was or was not in Vietnam, he had 
basic wartime service eligibility for VA death pension 
benefits purposes satisfying (1) above. 

Thus the issue becomes the income of his widow.  
Documentation has been introduced into the file relating to 
her insurance benefits, as well as OPM monthly retirement 
program annuities.  Effective December 1, 2005, she had gross 
monthly annuity of $1,090 with net of $905.18.  She has 
submitted insurance and 2003 Court information showing a 
settlement figure of $10,000 in life insurance benefits.

The rates of death pension are regularly published in tabular 
form in appendix B of the Veterans Benefits Administration 
Manual M21-1 and are to be given the same force and effect as 
if published in the regulations.  38 C.F.R. § 3.21.

The maximum annual rate of improved death pension for a 
surviving spouse with no dependents was $7,094.00 effective 
in February 2005.  Subsequently, the maximum annual rate was 
increased in 2006 to $7,329.00 and in 2007 to $7,498.00, 
etc..  See VA Adjudication Procedures Manual M21-1, Part I, 
Appendix B.

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income. Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272. 

It must be noted that the Board is sympathetic to the 
appellant's loss, and recognizes the veteran's wartime 
service to his country.  The Board also notes that the 
appellant is displeased that her income has any role in her 
entitlement to benefits.  In this regard, it must be noted 
that the specific benefits in question under issue #1 relate 
only to pension, as opposed to compensation.  As such, 
Congress has seen fit to include specific criteria to include 
elements of income, regardless of who may be claiming 
entitlement to nonservice-connected pension benefits.  In 
Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that, when the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because Congress prohibits the payment of VA death 
pension to those whose countable income exceeds statutory 
limits, and the appellant's income exceeds those limits, she 
is not legally entitled to VA death pension.  

Service connection cause of death
Criteria, Factual Background and Analysis

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

The law provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange (AO) or other 
herbicide exposure is warranted if the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  The governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

Notwithstanding these presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162- 64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

In substance, the Board is satisfied that all available 
documentation is now in the file, and the claim must be 
addressed based on that which is now of record.

The veteran had no service-connected disabilities at the time 
of his death.  According to the evidence of record, he had 
long experienced diabetes, had had a stroke and had been seen 
for elevated blood pressure for years prior to his 2001 death 
due to colon cancer.

The appellant argues that the veteran's death was due to or 
contributed to, in part, by his long-standing diabetes 
mellitus, Type II, which was of service origin (specifically 
claimed under presumptive provisions relating to exposure to 
Agent Orange in Vietnam).  The service records for the 
veteran confirm that he was stationed overseas in both Korea 
and Germany, but do not show service in Vietnam.  On the one 
hand, after several subsequent attempts to re-verify, it must 
be noted that the original service department response 
following the current claim had confirmed, in writing, that 
there is nothing to substantiate such Vietnam service.  On 
the other hand, there are Orders' extracts, dated in June and 
September 1969, in the file reflecting that the veteran had 
been assigned to a unit in Ft. Lewis pending transport to 
assignment to an engineering detachment unit in Vietnam.  So 
it is not entirely clear whether he was or was not in 
Vietnam.  This turns out to be irrelevant to the issue at 
hand..  

In any event, whether he was or was not in Vietnam, 
presumptive service connection is not the only way to 
establish service connection for either diabetes mellitus, 
claimed to have contributed to his death; and/or cancer which 
is shown as the primary cause of death.  

The only important issue herein is whether his diabetes, 
whatever its etiology, caused or contributed to his death.  
And whether the diabetes which was diagnosed in or about 
1979, was or was not due to service is pertinent and 
important only in the context of the cause of death.  Even 
assuming his diabetes might have been associable with 
service, the competent evidence and opinion does not support 
the contention that his diabetes had anything to do with his 
death.  

Specifically, in addition to the clinical data of record, the 
Board asked for a special medical expert opinion.  The 
opinion rendered in 2008, includes in pertinent part, the 
following:

According to the medical chart, the 
veteran was diagnosed with diabetes 
mellitus in the late 1970's or early 
1980's.  Diabetes mellitus is a disease 
that is thought to be caused by a complex 
interplay of environmental factors in a 
genetically susceptible 
individual...Although Type II diabetes is 
disease that may entitle some veterans to 
disability compensation due to past 
herbicide exposure, the fact that it was 
diagnosed (in this case) several years 
after his service completion in 1970 
speaks against a service connection.  
Finally, the veteran died of metastatic 
colon cancer, not of complications from 
diabetes mellitus.

With regard to the colon cancer which is shown to have caused 
his death, service medical records reflect that he was seen 
in service for gastroenteritis which was said to be due to 
alcohol intake.  After service, the available clinical 
records show a history of ongoing diarrhea and other 
gastrointestinal symptoms, as well as history of peptic 
ulcer, etc.  

Again, a special medical expert opinion was solicited to 
assess whether his noted acute gastrointestinal symptoms from 
service become chronic and what association did they have 
with his death, to include the probable etiology and related 
factors of the colon cancer.  The opinion, in part is as 
follows:

There were one or two self-limited 
episodes of benign gastrointestinal 
problems in the patient's medical 
history, which had absolutely no impact 
on (the veteran's) death from metastatic 
colon cancer.  I do not see any service 
connection in the clinical diagnoses of 
peptic ulcer and gastroenteritis.

As to whether anything of service origin played any role in 
his death, in 2008, the gastroenterological medical expert 
opined as follows:

The short answer is no.  (The veteran) 
died of metastatic colon cancer.  
Although some types of cancer have been 
linked to herbicide exposure, there is 
little or no evidence supporting an 
increased incidence of gastrointestinal 
malignancies.  Some studies suggest that 
colon cancer occurs more commonly in 
patients with diabetes, possibly because 
of the effect of excess insulin promoting 
tumor growth.  However, it would be 
extremely difficult to argue that 
service-connected causes played a 
significant role in this case.  For that 
to occur, one would have to establish 
that agent orange exposure caused 
diabetes, which then in turn made colon 
cancer more likely.  Based on current 
scientific knowledge, the probably of 
that indirect connection is close to 
zero.

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows:

(a) General.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. (c) 
Contributory cause of death. (1) Contributory cause of death 
is inherently one not related to the principal cause.

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service- 
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, or proximately due to or 
the result of service connected disability, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, based on the aggregate evidence, the Board 
finds that there is no sound medical basis for concluding 
that any disability of service origin was instrumental in 
causing or substantively contributing or lending to his 
death.  The evidence is not equivocal and a doubt is not 
raised to be resolved in the appellant's favor.



DIC under 38 U.S.C.A. § 1151
Criteria, Factual Background and Analysis

With regard the allegations with regard to and resolution of 
the appellant's claim pursuant to 38 U.S.C.A. § 1151, it is 
argued that additional testing should have been undertaken 
early-on by VA on the veteran which would, in all 
probability, have found his cancer when it could have been 
adequately treated, and thus, his death prevented.

The appellant has submitted treatise and other materials with 
regard to the availability of given testing, what certain 
stated facilities may use for their own procedures, and what 
may be benchmarks for such procedures.  These documents are 
all in the file and have been reviewed in detail. 

Of record is a thoughtful VA opinion which the appellant and 
her representative argue sustains her allegations.  This is 
not entirely correct.

In pertinent part, the opinion noted that the veteran had 
died of colon cancer.  The primary tumor was in the cecum 
with metastasis to the liver at the time of diagnosis which 
was in 2000.  It was noted that the primary contention was 
that if the veteran had been evaluated with a colonoscopy in 
November 1998 at the VA facility wherein he was seen, the 
colon cancer would have been diagnosed and treated prior to 
metastasis.

The examiner further stated that:

Notes indicate he was found to have 
developed a slight drop in hemoglobin 
from 13 to 11 during 1998, and so a GI 
workup was done to include upper GI 
series with small bowel follow through, 
air contrast barium enema and 
proctoscopic exam, all of which were 
normal.  The patient was then diagnosed, 
at another facility in March 2000, 17 
months later with metastatic colon 
cancer, and the tumor was in the cecum 
with metastasis to the liver.  He 
subsequently died from this condition in 
2001.

Noting that it was not an easy case upon which to make a 
definitive statement, the examiner opined that: 

(i)n retrospect, one can say that a 
colonoscopy, if done at the time of the 
discovery of a mild anemia, and if 
successful in reaching the cecum, would 
have a slightly better chance of finding 
a small polyp or cancerous lesion in the 
cecum than would the air contrast barium 
enema.  

On the other hand, the combination of 
upper GI series with small bowel follow 
through, air contrast barium enema, which 
clearly did include the cecum in 
evaluation, and proctosigmoidoscopy, have 
been determined to be acceptable as colon 
cancer screening testing.  

So, in view of the fact that the 
colonoscopy is recognized as a test with 
higher sensitivity, to afford the veteran 
the benefit of the doubt, and say that it 
is as likely as not a colonoscopy done in 
November 1998 would have been preferable 
to air contrast barium enema, or that it 
would have been beneficial to add 
colonoscopy to the testing performed 
since the source of the anemia was not 
discovered.  
 
Thus, while the opiner provides insights into the probable 
helpfulness of certain testing, and further concludes the 
additional testing might or might not have been beneficial to 
a more definitive earlier diagnosis, there remains absent an 
opinion as to any obligation on the part of VA to have done 
such procedures and/or whether not to have done so 
constitutes culpability.  This is the crux of the response 
necessary to resolve the question under 38 U.S.C.A. § 1151. 

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997. Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter. To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death. The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718. It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility. The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.  38 C.F.R. § 
3.361(g) provides for benefits which are payable under 38 
U.S.C. § 1151 for a veteran's death.

Accordingly, the case was forwarded to a medical expert for a 
further clarification and opinion.  That opinion, dated in 
2008, is in pertinent pat as follows:

(Question) - Under the requirement for 
all due care required by VA, was the lack 
of certain testing, i.e., colonoscopy, at 
the time of his initial anemia, or any 
other incident demonstrable of fault or 
any other culpability under 38 U.S.C. 
§ 1151.

(Answer) -   (The veteran) reportedly had 
a flexible sigmoidoscopy and a barium 
enema at the Temple TX VA facility as 
part of anemia workup.  Although I could 
not locate the procedure reports in the 
chart, I noted that two medical reviewers 
refer to them.  I could only find orders 
for the two tests.  A flexible 
sigmoidoscopy, coupled with a double 
contrast barium enema, was a perfectly 
acceptable way or ruling out colon cancer 
in 1998 - and still is today.  Although a 
colonoscopy has increased sensitivity for 
small lesions, no test has 100% accuracy 
rate.  To claim that a colonoscopy would 
have picked up a cancer of the cecum is 
purely speculative, as I have seen 
diminutive colonic lesions develop 
distant metastases.  Therefore, if the 
patient did indeed have a normal flexible 
sigmoidoscopy and a good quality barium 
enema, there was no fault on the part of 
the VA as what was done was considered 
the standard of care. 

With regard to the 1151 claim, the Board notes that the 
appellant has submitted information as to what may or may not 
be a standard of care at present for other facilities.  The 
issue, is, rather what was the defensible and appropriate 
standard of care at VA at the time involved not what another 
facility may do now.  Any number of things might or might not 
have been done but that is not the pivotal issue.  The 
question is what was medically required, appropriate and 
adequate.  And while she may suggest that one or another test 
should have been done, she has not been shown to possess the 
requisite training or credentials needed to interpret medical 
findings.  As such, her lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has gone to considerable lengths to obtain data and 
medical expert opinions so as to thoroughly and equitably 
address this situation.  The Board is satisfied that such 
evidence and opinion is now of record.

Based on the above, the evidence of record does not 
demonstrate carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in treating the veteran.  Moreover, it has not been 
shown that any additional disability occurred as a result of 
an event not reasonably foreseeable, or that the lack of any 
given procedure or additional given tests at a particular 
time, was likewise deficient or suspect under those same 
criteria.  For these reasons, a grant of service connection 
for the cause of the veteran's death pursuant to 38 U.S.C.A. 
§ 1151 is not permissible here.  As there is a preponderance 
of the evidence against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to death pension benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1151 is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


